TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00545-CV




                                   In re Leo P. LaMountain III




                        ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


                Relater Leo P. LaMountain, III, an inmate in the Texas Department of Criminal

Justice, has filed a pro se petition for writ of mandamus, seeking to compel the Hays County

District Clerk to transmit copies of his application for writ of habeas corpus, any answers filed,

the convicting court’s findings, and all related filings to the Texas Court of Criminal Appeals in

accordance with article 11.07 of the Texas Code of Criminal Procedure. See Tex. Code Crim.

Proc. art. 11.07, § 3(c).

                As an intermediate appellate court, this Court has no jurisdiction to issue a writ of

mandamus against a district clerk unless necessary to enforce our jurisdiction, see Tex. Gov’t

Code § 22.221(a); In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999,

orig. proceeding), and our jurisdiction is not implicated here, see Tex. Code Crim. Proc. art.

11.07, § 5 (vesting complete jurisdiction over post-conviction relief from final felony convictions

in Court of Criminal Appeals).
              Accordingly, the petition for writ of mandamus is dismissed for want of

jurisdiction. See In re Justice, No. 03-14-00163-CV, 2016 WL 1039006, at *1 (Tex. App.—

Austin Mar. 11, 2016, orig. proceeding) (dismissing relator’s petition for writ of mandamus

when relater sought to compel district court to transmit habeas corpus application and related

filings to Court of Criminal Appeals); In re Guajardo, No. 03-11-00821-CV, 2012 WL 254675,

at *1 (Tex. App.—Austin Jan. 25, 2012, orig. proceeding) (same).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: November 6, 2019




                                               2